Citation Nr: 0304547	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  01-08 193	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
knee disability.

(The issue of entitlement to service connection for right 
knee disability will be the subject of a later decision.)


REPRESENTATION

Veteran represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971.  Service in Vietnam is indicated by the 
evidence of record.

This appeal arises from a February 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO) which granted the veteran's claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD) and assigned a 10 percent disability 
rating.  The veteran disagreed with the assigned rating.  
The rating was increased to 50 percent disabling in January 
2001.  The issue of entitlement to an increased rating for 
PTSD, then evaluated as 50 percent disabling, was remanded by 
the Board of Veterans' Appeals (the Board) in November 2001 
to the RO for additional development.  

In an October 2002 rating decision, the RO increased the 
disability rating assigned for PTSD to 100 percent, effective 
January 2, 2002.  This is the maximum rating allowed by law.  
See 38 C.F.R. § 4.130 (2002).  Thus, the matter of the level 
of the disability rating for PTSD has been resolved.  

A March 2002 RO rating decision determined that no new and 
material evidence had been submitted to reopen a claim for 
entitlement to service connection for a right knee 
disability.  The veteran was notified of that decision later 
in March 1992, and a notice of disagreement (NOD) on the 
issue was received by VA in April 2002.  A Statement of the 
Case (SOC) was issued on October 21, 2002.  A December 2002 
VA From 646 is considered by the Board to be a substantive 
appeal.  The Board accordingly has appellate jurisdiction 
over that issue.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C. § 7105, (3), a NOD initiates 
appellate review in the VA administrative adjudication 
process; and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a SOC is 
issued by VA].

For reasons expressed by the Board below, the veteran's claim 
of entitlement to service connection for a right knee 
disability is being reopened.  The Board will undertake 
additional development on the issue of entitlement to service 
connection for right knee disability pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
[codified at 38 C.F.R. § 19.9(a)(2)].  When such development 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3.105 (Jan. 23, 2002) [codified at 38 C.F.R. 
§ 20.903.]  After giving such notice and reviewing the 
veteran's response, the Board will prepare a decision 
addressing the issue of entitlement to service connection for 
right knee disability on a de novo basis.

Other Matters

Effective date of the grant of service connection for PTSD

The February 2000 rating decision which granted entitlement 
to service connection for PTSD assigned an effective date of 
service connection of November 30, 1998.  The veteran timely 
appealed both the matter of the effective date (as well as 
the assigned rating, which has been discussed above).  A 
January 2001 revised the effective date to January 28, 1998.  
The veteran was notified of the actions taken by letter later 
in January 2001, in which it was noted that an earlier 
effective date had been granted for entitlement to service 
connection for PTSD and that no further action would be 
taken.  The veteran timely appealed the assigned rating for 
PTSD only; the effective date of service connection was not 
mentioned.  Subsequently, there is no communication form the 
veteran or his representative which bespeaks an intention to 
contest the assigned effective date for service connection 
for PTSD.  

When there is no case or controversy, or when a once live 
case or controversy becomes moot, the Board lacks 
jurisdiction.  Cf. Bond v. Derwinski, 2 Vet. App. 376, 377 
(1992).  Inasmuch as the claim for an earlier effective date 
for entitlement to service connection for PTSD has been 
resolved in the veteran's favor and the veteran did not 
timely appeal the effective date of the grant of service 
connection for PTSD, there is no "controversy" or "issue" 
currently before the Board involving that issue.  See Shoen 
v. Brown, 6 Vet. App. 456, 457 (1994) (a case or controversy 
must exist in order to obtain appellate review).  
Consequently, the issue of entitlement to an earlier 
effective date for service connection for PTSD is not before 
the Board.  

Effective date of the assignment of a 100 percent evaluation

As noted above, in an October 2002 rating decision, the RO 
increased the disability rating assigned for PTSD to 100 
percent, effective January 2, 2002.  The RO thereupon issued 
a Supplemental Statement of the Case (SSOC) which added the 
issue of entitlement to an effective date earlier than 
January 2, 2002 for the assignment of a 100 percent 
disability rating for PTSD.

Thee is no indication that the veteran has challenged the 
assigned effective date for the grant of the 100 percent 
rating for PTSD.  To appeal the issue of an effective date 
prior to January 2, 2002 for the 100 percent grant, there 
must be a separate notice of disagreement and substantive 
appeal within the prescribed time limits set out in 38 C.F.R. 
§ 20.302 (2002).  See Grantham v. Brown, 114 F.3d 1156 (Fed 
Cir. 1997) [if a claim is granted as to an issue, the notice 
of disagreement pertaining to that issue ceases to be valid 
in terms of instilling with the Board any authority to 
consider downstream issues such as the effective date].  To 
the Board's knowledge, no subsequent correspondence on this 
issue has been received from the veteran or his 
representative.  The issue of entitlement to an effective 
date earlier than January 2, 2002 for the assignment of a 100 
percent disability rating for PTSD is therefore not before 
the Board on appeal.  

New and material evidence to reopen a claim for service 
connection for tinnitus

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
tinnitus was denied by an RO rating decision dated in 
December 2002.  The veteran was notified of that denial later 
in December 2002.  To the Board's knowledge, the veteran has 
not expressed disagreement with that issue and it, too, is 
not currently before the Board on appeal.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service 
connection for right knee disability was last denied by 
the RO in September 1998.  

2.  Evidence which is not cumulative or redundant of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
right knee disability has been received since the 
September 1998 RO decision.


CONCLUSION OF LAW

The unappealed September 1998 rating decision which denied 
the veteran's claim to reopen a claim for entitlement to 
service connection for right knee disability is final.  The 
veteran has submitted new and material evidence to reopen his 
claim of entitlement to service connection for right knee 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2000); 38 C.F.R. § 20.1103(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
right knee disability.  

In the interest of clarity, the Board will discuss whether 
the issue on appeal has been properly developed for appellate 
purposes.  The Board will then address the issue, providing 
relevant VA law and regulations, a factual background, an 
analysis of the claim and a decision.



The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue before the Board arose from a claim filed 
before November 9, 2000.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
In this case, the VCAA and its implementing regulations 
are accordingly generally applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  Moreover, 
as discussed in greater detail below, the revised version 
of 38 C.F.R. § 3.156(a) is not applicable in cases, such 
as this, in which a claim to reopen  was filed before 
August 29, 2001. 

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.  

Notice

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002)].  As part of the notice, 
VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA]. 

The Board believes that with respect to the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability, although VA's duty to assist appears to be 
circumscribed the notice provisions of the VCAA are still 
applicable.  The Board notes that the United States Court 
of Appeals for Veterans Claims (the Court) has recently 
held that 38 U.S.C.A. § 5103(a), as amended by the VCAA, 
and 38 C.F.R. § 3.159(b), as amended, which pertain to 
VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).       

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the 
VCAA have been satisfied with respect to the issue noted 
above.  The veteran was informed in the October 2002 
Statement of the Case of the relevant law and regulations, 
including that pertaining to new and material claims, and 
the types of evidence that could be submitted by him in 
support of his claim.  

Additionally, a letter was sent by VA to the veteran in 
May 2001, with a copy to his representative, in which 
the veteran was specifically informed as to what 
evidence he needed to submit to substantiate a claim for 
service connection for the issue on appeal.  He was 
informed that to establish entitlement to service 
connected compensation benefits, the evidence must show 
that he currently has the claimed condition and show 
that a reasonable possibility that the claimed condition 
is related to his military service.  The letter 
explained that VA would obtain government records and 
would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible 
for providing sufficient information to VA to identify 
the custodian of any records.  Further, he was advised 
that it remained his responsibility to ensure that VA 
received the relevant nongovernmental records.  The 
veteran was given 60 days from the date of the letter to 
respond.  Additional evidence was subsequently added to 
the claims file.  

Based on the information provided to the veteran and his 
representative, specifically the May 2001 letter, the 
Board finds that VA's statutory duty to notify the 
veteran has been satisfied.

Duty to assist

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA 
also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
However, the issue on appeal involves the matter of 
whether a previously denied claim may be reopened.  Under 
such circumstances, VA's duty to assist the veteran in the 
development of his claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The 
veteran has not pointed to any evidence pertinent to the 
issue on appeal which exists and which has not been 
associated with his VA claims folder.

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that to the 
extent required the issue of whether new and material 
evidence has been submitted with respect to service 
connection for a right knee disability has been developed 
in conformity with the spirit of the VCAA.  Accordingly, 
the Board will proceed to a decision on the issue on 
appeal. 

Relevant law and regulations

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2002).  Service connection may be 
also granted for any disease first diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Finality/new and material evidence

In general, RO decisions which are unappealed become 
final.  
See 38 U.S.C.A.  § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2002).  A final decision cannot be reopened unless new 
and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108 (West 1991), VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.   "If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, [VA] shall 
reopen the claim and review the former disposition of the 
claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  See also Knightly v. Brown, 6 Vet. App. 200 
(1994). 

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  First, the adjudicator must 
determine whether the evidence added to the record since 
the last final decision is new and material.  If new and 
material evidence is presented or secured with respect to 
a claim that has been finally denied, the claim will be 
reopened and decided upon the merits.  Once it has been 
determined that a claimant has produced new and material 
evidence, the adjudicator must evaluate the merits of the 
claim in light of all the evidence, both new and old, 
after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108 (West 1991); 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).

In Evans v. Brown, 9 Vet. App. 273, 283 (1996), the Court 
further delineated the first step of the Manio analysis by 
dividing it into three questions.  The Court indicated 
that the first question for the decision maker is whether 
newly-presented evidence is actually "new" in the sense 
that it was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
other evidence of record.  The second question is whether 
the evidence is "probative" of the "issue at hand."  
Evans, 9 Vet. App. at 283.  Evidence is probative when it 
tends to prove, or actually proves an issue.  The third 
question is whether, in light of all of the evidence of 
record, there is a reasonable possibility that the outcome 
of the claim on the merits would be changed.  Dolan v. 
Brown, 9 Vet. App. 358, 361 (1996); Evans, 9 Vet. App. at 
283.

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be 
codified at 38 C.F.R. § 3.156(a)].  Because the veteran 
filed his request to reopen his claim in February 2001, 
prior to that date, the earlier version of the law remains 
applicable in this case.

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, 
or upon a previous adjudication that no new and material 
evidence had been presented), will be evaluated in the 
context of the entire record.  38 C.F.R. § 3.156 (2000).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
Court has further held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet. App. 216 
(1994).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Factual background

The veteran's claim of entitlement to service connection 
for a right knee disability was last denied in an 
unappealed rating decision dated in September 1998.  The 
Board will therefore review the evidence of record up to 
that decision and then describe the evidence added to the 
record after that decision.

The "old" evidence

It was noted on the veteran's January 1969 enlistment 
medical history report that he had had surgery on the 
right knee and that it had locked in the past but no more.  
Medical examination in January 1969 revealed a 5 inch scar 
on the right knee; his lower extremities were normal.  It 
was noted on an April 1969 medical history report that a 
growth had been removed from the veteran's right knee when 
he was 8 years old.  

The veteran was seen in orthopedic consultation in October 
1971 for right knee pain and popping that had bothered him 
since basic training.  Examination of the right knee did 
not show any instability.  The veteran's lower extremities 
were considered normal on separation medical examination 
report in October 1971; it was noted that he had a 5 inch 
scar on the right thigh.  

The veteran separated from military service in November 
1971. In May 1972, he filed a claim of entitlement to VA 
benefits for a right leg disability.  During a VA 
examination in May 1972, the veteran complained of an 
injury to the right knee cartilage.  X-rays of the right 
knee did not show any significant bone or soft tissue 
abnormality.  The diagnosis was relaxation of the medial 
ligament of the right knee.  A November 1972 rating 
decision denied entitlement to service connection for 
right knee disability, and the veteran was notified of the 
denial later in November 1972.  He did not timely appeal.

The veteran attempted to reopen his claim for service 
connection for a right knee disability in July 1996.  His 
claim was denied by rating decision in September 1996, and 
the veteran was notified of the denial later in September 
1996.  He did not timely appeal.

The September 1998 RO decision

A claim to reopen for entitlement to service connection 
for a right knee disability was received by VA in August 
1998.  The veteran's claim was denied by rating decision 
dated in September 1998 because there was no new and 
material evidence showing a right knee disability due to 
service.  The veteran was notified of the denial later in 
September 1998,  and he did not timely appeal.

The additional evidence

In February 2001, the veteran requested that his claim of 
entitlement to service connection for a right knee 
disability be reopened.

Evidence received since September 1998 consists of private 
medical reports beginning in August 2000, VA outpatient 
records beginning in February 2001, a July 2002 VA 
examination report, and statements by the veteran.  

Private medical reports dated from August 2000 to May 2002 
and a VA psychiatric evaluation dated in July 2002 do not 
involve the veteran's right knee disability.  VA 
outpatient records for February 2001 reveal that the 
veteran was seen for an anterior cruciate ligament 
deficiency of the right knee; he was to undergo physical 
therapy and to use a knee brace.  

The veteran reported during a psychiatric evaluation by 
S.N., M.D., in January 2002 that he had injured his right 
knee in service.  The examiner's impressions included 
status post right knee injury.  The January 2002 diagnosis 
on a psychosocial evaluation summary from a mental health 
facility included right knee injury requiring replacement 
of the joint.

A March 2002 RO rating decision determined that new and 
material evidence had not been received to reopen a claim 
for service connection for a right knee disability.  The 
veteran was notified of the denial later in March 2002, 
and he timely appealed.

According to a September 2002 VA outpatient treatment 
record, the veteran was seen for right knee instability.  
He said that he incurred a twisting injury while in 
service, which the examiner concluded was in all 
likelihood the source of the veteran's right knee 
instability.

Analysis

As discussed by the Board in the law and regulations section 
above, in order for the veteran's claim to be reopened, new 
and material evidence must be of record.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2002).  The Board 
observes that there must be new and material evidence as to 
any aspect of the veteran's claim which was lacking at the 
time of the last final denial in order to reopen the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
right knee disability.  

At the time of the September 1998 rating decision, there was 
no medical opinion relating the veteran's current right knee 
disability to service.  The evidence received since September 
1998 includes the September 2002 notation from a VA examiner 
that the likely cause of the veteran's right knee instability 
was a twisting injury incurred during service.  That medical 
opinion is, in the opinion of the Board, new and material 
evidence with respect to the issue of service connection for 
a right knee disability because such evidence suggests that 
the veteran currently has right knee disability that could be 
related to his military service.  This evidence was not 
previously of record, it bears directly and substantially 
upon the specific matter under consideration, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge, supra.  
Therefore, the Board finds that the veteran's claim of 
entitlement to service connection for a right knee disability 
is reopened. 

The need for further development 

As discussed in some detail above, under the VCAA once a 
claim has been reopened, the duty to assist provisions of the 
VCAA come into play.  
As noted above, in Hodge, the United States Court of Appeals 
for the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim even where it would not be 
enough to convince the Board to grant a claim.  In this case, 
the VA examiner's recent statement, although new and 
material, is not sufficient to allow a decision on the 
merits.  The September 2002 statement does not include 
examination findings and does not contain any supporting 
rationale for the opinion.  

Because the September 2002 VA outpatient record is 
insufficient to allow a decision on the merits, additional 
development will be undertaken on the issue of entitlement to 
service connection for a right knee disability.


ORDER

The claim of service connection for right knee disability is 
reopened; to this extent only, the appeal is granted.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

